SET ASIDE and REMAND and Opinion Filed December 23, 2022




                                     SIn The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00945-CV

              CITY OF LONE OAK, TEXAS, Appellant
                             V.
        LONE OAK INDEPENDENT SCHOOL DISTRICT, Appellee

                    On Appeal from the 354th District Court
                             Hunt County, Texas
                         Trial Court Cause No. 91463

                        MEMORANDUM OPINION
                Before Justices Pedersen, III, Goldstein, and Smith
                         Opinion by Justice Pedersen, III
      Stating they have resolved their dispute, the parties have filed a joint motion

asking that we dismiss the appeal and return the matter “to the trial court so that a

final dismissal of all claims may be effectuated.” We grant the motion, which we

construe as a motion under Texas Rule of Appellate Procedure 42.1(a)(2)(B), set

aside the trial court’s judgment without regard to the merits, and remand the case to

the trial court for rendition of judgment in accordance with the parties’ agreement.

See TEX. R. APP. P. 42.1(a)(2)(B).

                                           /Bill Pedersen, III/
                                           BILL PEDERSEN, III
220945F.P05                                JUSTICE
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

CITY OF LONE OAK, TEXAS,                      On Appeal from the 354th District
Appellant                                     Court, Hunt County, Texas
                                              Trial Court Cause No. 91463.
No. 05-22-00945-CV          V.                Opinion delivered by Justice
                                              Pedersen, III, Justices Goldstein and
LONE OAK INDEPENDENT                          Smith participating.
SCHOOL DISTRICT, Appellee

       In accordance with this Court’s opinion of this date, we SET ASIDE the trial
court’s judgment without regard to the merits and REMAND the case to the trial
court for rendition of judgment in accordance with the parties’ agreement.

      Subject to any agreement between the parties, we ORDER appellee Lone Oak
Independent School District recover its costs, if any, of this appeal from appellant
City of Lone Oak, Texas.


Judgment entered December 23, 2022.




                                        –2–